              Case 1:17-vv-00191-UNJ Document 44 Filed 07/30/19 Page 1 of 7




                   In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                               No. 17-191V
                                           (Not to be published)

*****************************
JANET CLAWSON,              *
                            *
                Petitioner, *                                            Filed: May 22, 2019
                            *
          v.                *                                            Decision by Stipulation; Damages;
                            *                                            Influenza (“Flu”) Vaccine.
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
*****************************

Randall G. Knutson, Knutson & Casey Law Firm, Mankato, MN, for Petitioner.

Alexis Babcock, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                   DECISION AWARDING DAMAGES1

        On February 9, 2017, Janet Clawson (“Petitioner”) filed2 a petition seeking compensation
under the National Vaccine Injury Compensation Program (“the Vaccine Program”).3 Pet., ECF
No. 1. Petitioner alleges that she suffered a shoulder injury related to vaccine administration,
including “shoulder pain, weakness and lack of range of motion” in her left arm as a result of
receiving an influenza (“flu”) vaccination on October 14, 2014. Id.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). This means
the ruling will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the Decision in its present form will be available.
Id.
2
    This matter was initially assigned to Special Master Roth and re-assigned to my docket on June 8, 2018.
3
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991
& Supp. 2002). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. ' 300aa.
              Case 1:17-vv-00191-UNJ Document 44 Filed 07/30/19 Page 2 of 7



        Respondent denies “that the flu vaccine caused [P]etitioner to suffer a left shoulder injury,
or myositis, or any other injury or condition.” See Stipulation ¶ 6, dated May 22, 2019, ECF No.
37. Nonetheless both parties, while maintaining their above-stated positions, agreed in a joint
stipulation filed May 22, 2019 that the issues before them can be settled and that a decision should
be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

         The stipulation awards:

         1.    A lump sum of $60,000.00 in the form of a check payable to Petitioner; and,

         2.    A lump sum of $2,123.43 representing reimbursement of the State of Colorado
               Medicaid lien in the form of a check payable jointly to Petitioner and

               Colorado Department of Health Care Policy and Financing
               Tort and Casualty Recovery Program
               333 W. Hampden Ave, Suite 425
               Englewood, CO 80110

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amounts set forth above. In the
absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the Court is
directed to enter judgment herewith.4

         IT IS SO ORDERED.

                                                                        s/ Katherine E. Oler
                                                                        Katherine E. Oler
                                                                        Special Master




4
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice renouncing their
right to seek review.

                                                          2
Case 1:17-vv-00191-UNJ Document 44 Filed 07/30/19 Page 3 of 7
Case 1:17-vv-00191-UNJ Document 44 Filed 07/30/19 Page 4 of 7
Case 1:17-vv-00191-UNJ Document 44 Filed 07/30/19 Page 5 of 7
Case 1:17-vv-00191-UNJ Document 44 Filed 07/30/19 Page 6 of 7
Case 1:17-vv-00191-UNJ Document 44 Filed 07/30/19 Page 7 of 7
